Citation Nr: 0302608	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  96-46 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bone condition 
and blackouts as due to Agent Orange exposure.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse



ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to February 
1968 and from August 1974 to January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1996 and March 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices in Pittsburgh, Pennsylvania and St. Petersburg, 
Florida (RO).  The Board remanded this matter to the RO in 
December 2000 for additional development.  The RO followed 
the remand instructions and has returned the case to the 
Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no current diagnosis of a bone condition or 
blackouts that is related to Agent Orange exposure.

3.  The symptomatology associated with the veteran's PTSD is 
productive of occasional depression and nightmares.




CONCLUSIONS OF LAW

1.  A bone condition and blackouts were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 3.303, 3.304 (2002).

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155, 5103A (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 4.1-4.14, 4.130, Diagnostic Code 9411 (2002


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim for 
service connection by means of the August 1996 rating 
decision, September 1996 Statement of the Case, and July 2002 
Supplemental Statement of the Case.  The veteran was informed 
of the evidence needed to substantiate his claim for an 
increased rating by means of the March 1999 rating decision, 
November 1999 Statement of the Case, and July 2002 
Supplemental Statement of the Case.

In the rating decisions, the veteran was informed of the 
basis for the denial of his claims and of the type of 
evidence that he needed to submit to substantiate his claims.  
In the Statements of the Case, the RO notified the veteran of 
all regulations pertinent to his claims, informed him of the 
reasons for the denials, and provided him with additional 
opportunity to present evidence and argument in support of 
his claims.  In addition, the veteran was specifically 
informed of the provisions of the VCAA in the December 2000 
Board remand and in a November 2001 letter from the RO.  
Therefore, the Board finds that the rating decisions, 
Statements of the Case, Supplemental Statements of the Case 
and related letters provided to the veteran specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered service medical records, private medical reports, 
and VA clinical records.  The veteran was also afforded VA 
examinations and appeared at a personal hearing before the 
Board.  The veteran was scheduled for VA examinations in 
August 2001 for which he failed to report.  The Board 
acknowledges the veteran's representative's request for 
another examination; however, 38 C.F.R. § 3.655 (2002) 
instructs the Board to proceed with the evidence of record or 
to deny the claim.  The Board also observes that the ongoing 
VA treatment records and other medical evidence of record 
have provided a comprehensive picture of the veteran's 
disabilities.  Therefore, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

I.	Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

In addition, all veterans who served in Vietnam during the 
Vietnam era are presumed to have been exposed to herbicides.  
See Public Law 107-103, 115 Stat. 976 (2001).  Nevertheless, 
a grant of service connection still requires a medical nexus 
between the veteran's disability and his exposure to Agent 
Orange.  Finally, service connection may be presumed for 
residuals of exposure to Agent Orange for veterans who served 
in Vietnam during the Vietnam era and have a disease listed 
at 38 C.F.R. § 3.309(e) (2002). 

In the present case, the veteran contends that he incurred a 
bone condition and blackouts due to his exposure to Agent 
Orange.  The veteran's service medical records contain no 
relevant complaints, findings, or diagnoses.  VA treatment 
records show that the veteran requested admission in January 
1979 due to blackouts, headaches, and battle fatigue.  No 
acute medical problem was identified and the impression was 
neuropsychiatric disorder. The remainder of the VA treatment 
records associated with the claims file contain no relevant 
findings.

During the Agent Orange registry examination in August 1985, 
the veteran complained of fatigue and blackouts.  No 
objective findings were made and the veteran was found to be 
physically normal.  In a statement submitted in July 1990, 
the veteran claimed that he had fatigue and blackouts soon 
after he returned from Vietnam in 1968.  He now had pain and 
bruising when he bumped any part of his body.  At a VA 
psychiatric examination in December 1996, the veteran stated 
that the Agent Orange had depleted all of the calcium from 
his bones and that it caused blackouts. 

At his October 2000 personal hearing before the Board, the 
veteran testified that he had talked about his physical 
problems with professionals at the VA, but that he had not 
been given a diagnosis.  He currently experienced fatigue, 
joint pain, especially in his hands, and pain when he bumped 
himself.  He had blackouts 15 years ago but was not given a 
diagnosis.  He no longer had blackouts.

Based upon the above facts, the Board must find that a 
preponderance of the evidence is against service connection 
for a bone condition or blackouts as due to Agent Orange 
exposure.  As discussed above, the veteran's exposure to 
Agent Orange is established because he is a Vietnam veteran.  
However, a grant of service connection on a presumptive basis 
is not warranted because a bone condition and blackouts are 
not enumerated diseases pursuant to 38 C.F.R. § 3.309(e) 
(2002).  

Therefore, the medical evidence must establish a link between 
the veteran's claimed disabilities and his Agent Orange 
exposure.  In the present case, the record contains no such 
medical evidence.  In fact, the record contains no current 
diagnosis of a bone condition or blackouts.  In the absence 
of a current disability, a claim for service connection must 
fail.  As to a bone condition, the veteran complains of 
generalized pain, but the medical evidence contains no 
diagnosis of a disease process or injury.  As to blackouts, 
the veteran himself testified that he has not had blackouts 
for many years.  Accordingly, the Board can identify no basis 
for service connection and the appeal is denied.

II.	Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

In the present case, the RO granted service connection for 
PTSD in a March 1999 rating decision and assigned a 30 
percent evaluation effective from September 1996.  The 
veteran disagreed with this initial evaluation.  When the 
assignment of an initial rating award is at issue, VA must 
consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  It is not only the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

In relation to the present appeal, a VA examination was 
performed in December 1996.  Prior to that time, VA clinical 
records show treatment for paranoid schizophrenia from 1981.  
At the examination, the veteran reported delusions, auditory 
hallucinations, and a history of treatment for paranoid 
schizophrenia.  Upon examination, he exhibited the inability 
to think or speak in a consistent and logical manner.  Affect 
was slightly inappropriate and mood was euthymic.  The 
veteran's judgment and insight were seriously impaired.  The 
examiner observed that he was clearly delusionally 
preoccupied with his auditory hallucinations.  The veteran 
was diagnosed with chronic paranoid schizophrenia.  The 
examiner commented that he could elicit no signs or symptoms 
associated with PTSD, but that he could clearly observe 
symptoms of paranoid schizophrenia.  

Private counseling records from Richard T. Elmore, Jr., Ph.D. 
show that the veteran had an intake evaluation in February 
1999.  At that time, the veteran complained of depression, 
nightmares, difficulty sleeping, and recurrent thoughts of 
Vietnam.  The veteran lived with his former wife and children 
and worked part-time in construction.  He reported that his 
ability to work was limited by pain in his muscles and bones.  
He had difficulty recalling and discussing his Vietnam 
experiences.

The veteran reported a previous diagnosis of paranoid 
schizophrenia and current auditory hallucinations.  During 
the interview, he exhibited delusions of grandeur and 
persecution.  Many of his thought disturbances appeared to be 
related to the idea of chemical exposure in service and its 
health consequences.  He appeared oriented and appropriately 
dressed.  Speech was slow, with some occasional 
tangentiality.  Mood was lightly depressed and affect was 
flat.  

Dr. Elmore found that the veteran met the criteria for PTSD, 
but that he also had a thought disorder that may be more 
obvious than the PTSD symptoms.  The veteran was diagnosed 
with delayed onset PTSD, paranoid schizophrenia, and alcohol 
dependence.  Dr. Elmore commented that the veteran's service 
in Vietnam had reduced his ability to deal with stress and 
associated problems were alcohol use, instability in 
interpersonal relationships, and nightmares.  In a March 1999 
letter, Dr. Elmore diagnosed the veteran with PTSD and 
paranoid schizophrenia.  He stated that the veteran's 
functional impairment was extremely severe and that he was 
unemployable.

According to a statement submitted by the veteran's 
representative in March 1999, Dr. Elmore had stated that it 
would be almost impossible to make a clear determination as 
to the level of functional impairment due to the PTSD versus 
the level of functional impairment due to the schizophrenia 
and alcohol abuse.

VA psychiatry notes from April through June 1999 show that 
the veteran was followed for a delusional disorder, alcohol 
dependence, and PTSD by history.  He reported some auditory 
hallucinations, but reported that he generally slept well and 
had no nightmares.  He worked part-time painting houses.  He 
was assigned Global Assessment of Functioning (GAF) scores of 
55 and 60.  

During a VA psychiatric examination in October 1999, the 
veteran reported that both the symptoms of his PTSD and 
schizophrenia had decreased significantly.  He had infrequent 
nightmares and exhibited no marked avoidant behavior, 
significant mood problems, heightened awareness, or gross 
psychotic symptoms.  The veteran reported compliance with 
medication and therapy.  His jobs included painting and motel 
cleaning.  He lived with his former wife and sons and enjoyed 
the company of friends who were also veterans. 

Upon examination, the veteran was cooperative, neatly 
groomed, and maintained good eye contact.  Affect was 
euthymic and appropriate, and congruent with his mood.  There 
was no evidence of speech or thought dysfunction.  The 
veteran endorsed no delusions or hallucinations.  Insight, 
judgment, and cognition were intact.  The veteran was 
diagnosed with paranoid schizophrenia in remission and mild 
PTSD.  The examiner assigned a GAF score of 55 and stated 
that it was impossible to separate the GAF score for the 
veteran's different diagnoses.  However, the examiner did not 
believe that the veteran was particularly disabled by either 
diagnosis.  

At his personal hearing before the Board in October 2000, the 
veteran reported that he received individual therapy for his 
PTSD and that he had improvement of his symptoms with 
medication.  He did not participate in group therapy because 
he wanted to move forward with his life.  He had some 
depression and occasional nightmares.  He worked part-time at 
jobs such as motel cleaning or construction and worked as 
many hours as were available.  He got along well with his 
employer at the motel.  He also performed repair work and 
woodworking from his home.  He believed that PTSD, combined 
with his various physical ailments, prevented him from 
working full-time.  He reported no social activities.  The 
veteran's former wife testified as to past problems he had 
with employment due to auditory hallucinations. 

VA treatment records from September 2000 through February 
2002 show that the veteran was followed for paranoia, alcohol 
dependence, and PTSD.  He always presented as oriented and 
neatly dressed.  He generally reported that he slept well, 
and had occasional nightmares and depression.  He also 
continued to have occasional auditory hallucinations.  His 
symptoms had improved with his current medication. 

The veteran's PTSD has been assigned a schedular 30 percent 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).  Under this Diagnostic Code, a 30 percent 
evaluation requires occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for PTSD.  The veteran 
does not exhibit any of the symptomatology necessary for the 
assignment of the next higher evaluation.  On the contrary, 
the veteran's PTSD is generally manifested by depression and 
occasional nightmares.  In addition, the Board may not 
consider the symptoms of the veteran's paranoid 
schizophrenia, such as the ongoing auditory hallucinations, 
in its determination of the impairment caused by the PTSD.

The Board acknowledges that the veteran carries dual 
diagnoses of PTSD and paranoid schizophrenia and that his GAF 
scores represent both diagnoses.  However, the assigned GAF 
scores are indicative of no more than moderate symptoms.  In 
addition, the most recent VA examiner found that neither 
diagnosis has particularly disabled the veteran.  This 
finding is supported by the ongoing treatment records that 
reflect mild symptoms, and by the veteran's own testimony 
concerning his occupational and social interactions.  The 
veteran works at various jobs, and has testified that he 
works as often as possible but is largely disabled due to his 
physical disabilities.  In addition, the veteran has 
testified to no significant social impairment, such as 
problems with employers or family members.  Accordingly, the 
Board finds that the criteria for the next higher evaluation 
have not been met and the appeal is denied.



ORDER

Service connection for a bone condition and blackouts due to 
Agent Orange exposure is denied.

An evaluation in excess of 30 percent for PTSD is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.




 

